Citation Nr: 1401440	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-43 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

2.  Eligibility for Dependents' Education Assistance (DEA) under Chapter 35 of Title 38 of the United States Code.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hancock, Charles


INTRODUCTION

The Veteran served on active duty from August 1942 to June 1966.  The Veteran died in April 2002, and the Appellant is his surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Portland, Oregon Department of Veterans' Affairs (VA) Regional Office (RO).

The Appellant provided testimony before the undersigned Veterans Law Judge at a hearing conducted in September 2013 via video conference.  

In October 2013, the Appellant submitted additional evidence directly to the Board.  See 38 C.F.R. § 20.1304 (any additional pertinent evidence received by the Board that has not already been considered by the agency of original jurisdiction (AOJ) must be referred to the AOJ for initial review unless there has been a waiver of such referral by the claimant).  The additional evidence consisted of a document prepared by Dr. J.C.P., a treating physician of the Veteran.  This letter also included a medical history of the Veteran and a medical opinion with respect to the cause of death.  The Appellant essentially waived RO review of this evidence at her September 2013 hearing.  In any event, given the full grant of the cause of death claim herein, there is no due process problem with respect to this matter.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  On September 12, 2013, prior to the promulgation of a decision in the appeal, the appellant informed the Board that she wished to withdraw her appeal with respect to her claims seeking entitlement to DIC under 38 U.S.C.A. § 1318 and eligibility for DEA.  As such, there is no question of fact or law remaining before the Board on these matters.

2.  The Veteran died in April 2002, at the age of 80; the Certificate of Death establishes that the immediate cause of the Veteran's death was cardiac arrest, due to emphysema and sinus (right orbit) cancer.

3.  At the time of the Veteran's death, he had established entitlement to service connection for several disorders (mostly shrapnel and scar-related disorders), but none for his heart, emphysema or cancer.  

4.  During his military service, the Veteran incurred multiple shrapnel wounds, including to his scalp, head, and chest (right lateral rib cage).  

5.  The evidence of record is in relative equipoise as to whether there is a causal relationship between the Veteran's inservice-incurred shrapnel wounds and his ultimate demise, to include as due to cancer of the sinuses.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to DIC under 38 U.S.C.A. § 1318 and eligibility for DEA have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Resolving all reasonable doubt in favor of the Appellant, a disease or injury of service origin contributed substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any issue on appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Appeals may be withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In the present case, at the September 2013 videoconference hearing before the undersigned, the appellant expressed an intent to withdraw the issues of entitlement to DIC under 38 U.S.C.A. § 1318 and eligibility for DEA.  See transcript on page 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration in connection with these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal with respect to entitlement to DIC under 38 U.S.C.A. § 1318 and eligibility for DEA must be dismissed.

Service connection for the Cause of the Veteran's Death

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

The survivors of a veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2013).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

In the instant case, the Veteran's death certificate indicates that he died in April 2002, at the age of 80.  The death certificate lists the immediate cause of death as cardiac arrest, due to or as a consequence of emphysema, due to or as a consequence of cancer of the sinuses (right orbital), due to or as a consequence of cancer (right parietal).

The Appellant essentially puts forth, as documented in the transcript of her September 2013 hearing, four separate theories of entitlement for the cause of the Veteran's death.  These include radiation exposure which led to orbital cancer which in turn led to his death; posttraumatic stress disorder (PTSD) which caused the Veteran to smoke, leading to the lung problems which led to his death; service-connected shrapnel disabilities leading to the development of cancer which in turn led to his death; and overexposure to sun, leading to the development of skin cancer which in turn led to his death.  

The Veteran's service treatment records (STRs) include one dated in December 1943, which notes findings of fragment wounds in the scalp, right arm, left hand, right thigh, left knee, and left leg.  Another December 1943 STR notes the presence of a shell fragment wound to the right side of the head.  An April 1966 medical examination conducted in the course of his 1966 service separation shows findings of scars from grenade fragments in his arms, legs, and back.  Small metallic densities were also observed to be present along the right lateral rib cage.  

The post-service medical evidence of record includes a January 1990 letter from a physician, Dr. J.C.P., III.  The physician noted that he had treated the Veteran for the past seven years, and opined that there was a good chance that shell fragments located in the Veteran's back and chest may have directly caused his spontaneous pneumothorax in March 1986.  

The report of a December 1994 VA respiratory examination noted the Veteran's in-service history of chest wall wounds.  The supplied diagnoses included chronic obstructive pulmonary disease, history of 1986 spontaneous pneumothorax, and atrial fibrillation.  

The RO, in December 1995, determined that the Veteran was entitled to service connection for several disabilities, including shrapnel wound residuals of the back, with retained foreign bodies; left elbow; right shoulder; left thigh; right arm; left calf; and right thigh.  

A July 1999 private radiation oncology consultation report includes a diagnosis of small cell undifferentiated carcinoma of the right ethmoid sinus with local invasion particularly in the right orbit.  

A private medical record dated in March 2000 includes a diagnosis of no evidence of recurrent small cell carcinoma, right anterior, ethmoid post chemotherapy and radiation therapy.  

An August 2000 VA outpatient physician note shows that the Veteran was diagnosed the previous year with squamous cell cancer of the right orbit/ethmoid sinus region, and that this was treated with X-ray therapy and chemotherapy.  

A September 2013 letter from a treating physician of the Veteran, Dr. J.C.P., shows that he mentioned he had provided primary care to the Veteran from 1983 until the mid-1990's.  The physician observed that the Veteran had incurred multiple in-service fragment wounds which penetrated his back, chest, and head.  He added that in 1986 the Veteran had a "spontaneous pneumothorax resulting in hospitalization, chest tube placement, and subsequent restrictive lung disease related to schrapnel [sic] in his chest."  [The Board notes that service connection for obstructive lung disease, but not restrictive lung disease, was denied during the Veteran's lifetime in a 1995 rating decision.].  Dr. J.C.P. added that in the late 1990's the Veteran was diagnosed with a retro-orbital cancer, followed by sinus cancer, and ultimately a brain metastasis.  

The physician added that, while he could not state with a reasonable degree of medical certainty that the Veteran's cancers had been caused by the metal fragments in his head, he unequivocally stated that the presence of metal in the Veteran's head delayed his diagnosis.  This finding was due to the fact that metallic objects in a patient's head are a contraindication to "MRI" (magnetic resonance imaging) testing - a primary tool used in diagnosing retro-orbital cancer as well as cancer of the sinus cavities.  Thus, while the shrapnel may not have actually caused the Veteran's cancer, the physician opined that its presence definitely impacted early detection and treatment of the malady which led to the Veteran's death.  The physician summarized by opining that the Veteran's injuries acquired during his tours of duty "directly contributed in a major fashion to his ultimate demise."  

After a careful review of the record and resolving all doubt in favor of the Appellant, the Board finds that the presence of shrapnel in the Veteran's head (he did incur fragment wounds to the scalp in 1943) and chest did contribute substantially or materially to the Veteran's death.  Dr. J.C.P.'s opinion reflects that the Veteran's service-connected shrapnel wounds of the head and the retained foreign bodies/shrapnel noted in the chest in the STRs lent assistance to the production of death by delaying early detection and treatment of his orbital/sinus cancer and by affecting a vital organ, his lungs.  See findings (and opinions) set out as part of the letter from Dr. J.C.P. in September 2013.  An opinion to the contrary is not on file.  Accordingly, the Board finds it reasonable to conclude that the evidence shows a causal relationship between the Veteran's in-service shrapnel wounds and the Veteran's death.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal is granted.



ORDER

The appeal seeking entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed.

The appeal seeking eligibility for DEA benefits is dismissed.

Entitlement to service connection for the cause of the Veteran's death is granted. 




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


